Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  The claim contains a typographical error, the term "operately coupled" should read "operatively coupled".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 9 and 11 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP document R1-1906537 (the document incorporates by reference 3GPP document R1-1903093, both documents are cited in the rejection for ease of finding the relevant information, however, this still constitutes rejection by a single reference).
R1-1906537 teaches:

1. A method of transmitting, by a user equipment, a physical uplink control channel (PUCCH) in a wireless communication system, the method comprising: 
	receiving configuration information related to a physical uplink control channel (PUCCH) (for PUCCH-based BFR, dedicated PUCCH BFR resources, dedicatedly reserved for each UE, R1-1903093, p. 6, 3rd paragraph, this is considered configuration information related to a PUCCH); and 
	transmitting the PUCCH based on the configuration information (applying the configuration for transmitting is implicitly discussed, R1-1903093, p. 6, 3rd paragraph), wherein the PUCCH is transmitted in a PUCCH resource related to a scheduling request (SR), wherein based on the PUCCH resource related to the SR being overlapped PUCCH resources, the PUCCH is transmitted in a specific PUCCH resource determined among the overlapped PUCCH resources, and wherein the specific PUCCH resource is related to beam failure recover (BFR) (one solution to further reduce the latency and overhead based on BFR SR on PUCCH and MAC-CE transmission on PUSCH, when UE detects SCell beam failure and finds a new beam, UE sends BFR SR to request new grant, UE receives grant for transmitting new BFRQ MAC CE which conveys SCell index and new beam ID, R1-1906537, pp. 9 – 10, and Figure 2).  

2. The method of claim 1, wherein the BFR is related to a beam failure of at least one secondary cell (SCell) (UE detects SCell beam failure, R1-1906537, pp. 9 – 10, and Figure 2).  

3. The method of claim 2, wherein the specific PUCCH resource is based on a PUCCH format 0 or a PUCCH format 1 (PUCCH format 0, p. 10, R1-1906537).  

4. The method of claim 2, further comprising receiving downlink control information (DCI) scheduling a physical uplink shared channel (PUSCH) related to the PUCCH (UE transmits UCI using PUCCH, p. 10, R1-1906537).  

5. The method of claim 4, further comprising transmitting the PUSCH based on the DCI (UCI-like PUSCH, p. 8, R1-1906537).  

6. The method of claim 5, wherein the PUSCH is related to a medium access control-control element (MAC-CE) including information related to the beam failure (information carried by MAC CE, p. 9, R1-1906537).  

7. The method of claim 6, wherein the MAC-CE includes information related to at least one of 1) at least one secondary cell (SCell) or 2) a new beam (beam information carried by MAC CE, p. 9, R1-1906537).  

8. The method of claim 7, wherein the information related to the new beam includes at least one of i) whether the new beam is present or ii) an ID of a reference signal related to the new beam (UE sends BFR SR to request new grant, R1-1906537, pp. 9 – 10, and Figure 2).  

9. The method of claim 1, wherein the PUCCH related to the BFR is transmitted based on a parameter related to the SR (UE sends BFR SR to request new grant, R1-1906537, pp. 9 – 10, and Figure 2).

11. A user equipment transmitting a physical uplink control channel (PUCCH) in a 96Attorney Docket No.: 20211-0636001 Client Ref.: OPP-2020-0332-PC-US; LGE Ref.: 20ASL1090PCO1US01 wireless communication system, comprising: 
	one or more transceivers; one or more processors controlling the one or more transceivers; and 

one or more memories operately coupled to the one or more processors and storing instructions, when executed by the one or more processors, configure the one or more processors to perform operations, wherein the operations comprise: 
	receiving configuration information related to a physical uplink control channel (PUCCH) (for PUCCH-based BFR, dedicated PUCCH BFR resources, dedicatedly reserved for each UE, R1-1903093, p. 6, 3rd paragraph, this is considered configuration information related to a PUCCH); and 
	transmitting the PUCCH based on the configuration information (applying the configuration for transmitting is implicitly discussed, R1-1903093, p. 6, 3rd paragraph), wherein the PUCCH is transmitted in a PUCCH resource related to a scheduling request (SR), wherein based on the PUCCH resource related to the SR being overlapped PUCCH resources, the PUCCH is transmitted in a specific PUCCH resource determined among the overlapped PUCCH resources, and wherein the specific PUCCH resource is related to beam failure recovery (BFR) (one solution to further reduce the latency and overhead based on BFR SR on PUCCH and MAC-CE transmission on PUSCH, when UE detects SCell beam failure and finds a new beam, UE sends BFR SR to request new grant, UE receives grant for transmitting new BFRQ MAC CE which conveys SCell index and new beam ID, R1-1906537, pp. 9 – 10, and Figure 2).  

12. The user equipment of claim 11, wherein the beam failure recovery (BFR) is related to a beam failure of at least one secondary cell (SCell) (UE detects SCell beam failure, R1-1906537, pp. 9 – 10, and Figure 2).  

13. The user equipment of claim 11, wherein the PUCCH related to the beam failure recovery (BFR) is transmitted based on a parameter related to the scheduling request (SR) (UE sends BFR SR to request new grant, R1-1906537, pp. 9 – 10, and Figure 2).  

14. A method of receiving, by a base station, a physical uplink control channel (PUCCH) in a wireless communication system, the method comprising: 
	transmitting configuration information related to a physical uplink control channel (PUCCH) (for PUCCH-based BFR, dedicated PUCCH BFR resources, dedicatedly reserved for each UE, R1-1903093, p. 6, 3rd paragraph, this is considered configuration information related to a PUCCH), and receiving the PUCCH based on the configuration information, wherein the PUCCH is transmitted in a PUCCH resource related to a scheduling request (SR) (applying the configuration for transmitting is implicitly discussed, R1-1903093, p. 6, 3rd paragraph), 
	wherein based on the PUCCH resource related to the SR being overlapped PUCCH resources the PUCCH is transmitted in a specific PUCCH resource determined among the overlapped PUCCH resources, and wherein the specific PUCCH resource is related to beam failure recover (BFR) (one solution to further reduce the latency and overhead based on BFR SR on PUCCH and MAC-CE transmission on PUSCH, when UE detects SCell beam failure and finds a new beam, UE sends BFR SR to request new grant, UE receives grant for transmitting new BFRQ MAC CE which conveys SCell index and new beam ID, R1-1906537, pp. 9 – 10, and Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1906537 as applied to claim 9 above, and further in view of Yamada, U.S. Patent Publication No. 2018/0035453.
The applicant distinguishes over R1-1906537 by requiring a timer related to the transmission of the SR. R1-1906537 does not teach the utilization of said timer. However, Yamada teaches the utilization of a timer. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of R1-1906537 to incorporate the known technique of utilizing a timer as taught by Yamada in order to obtain the predictable result of ensuring a transmission has enough time to be received.
The combination teaches:

10. The method of claim 9, wherein the parameter related to the SR is related to at least one of i) a timer related to the transmission of the SR or ii) a maximum transmission number of the SR (parameter related to SR prohibit timer, [0005], Yamada).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463